Citation Nr: 1009543	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-29 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a claimed 
disability of the right ankle to include as secondary to 
service connected lumbosacral strain.  

2.  Entitlement to service connection for a claimed 
disability of the left ankle to include as secondary to 
service connected lumbosacral strain.  

3.  Entitlement to service connection for a claimed 
disability of the right leg to include as secondary to 
service connected lumbosacral strain.  

4.  Entitlement to service connection for a claimed 
disability of the left leg to include as secondary to service 
connected lumbosacral strain.  

5.  Entitlement to service connection for a claimed 
disability of the right knee to include as secondary to 
service connected lumbosacral strain.  

6.  Entitlement to service connection for a claimed 
disability of the left knee to include as secondary to 
service connected lumbosacral strain.  

7.  Entitlement to service connection for a claimed 
disability of the right hip to include as secondary to 
service connected lumbosacral strain.  

8.  Entitlement to service connection for a claimed 
disability of the left hip to include as secondary to service 
connected lumbosacral strain.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from December 1995 to December 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran does not have current diagnoses of chronic 
disabilities of the ankles, right leg, knees, or hips.  

2.  The Veteran is service connected for radiculopathy of the 
left lower extremity secondary to lumbosacral strain; 
however, the evidence of record does not establish that he 
has a separate chronic disability of the left leg.


CONCLUSIONS OF LAW

1.  The Veteran does not have chronic disabilities of the 
ankles, right leg, knees, or hips, due to disease or injury 
incurred in or aggravated by his active military service or 
that may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  The Veteran does not have disability, including weakness 
in his left lower extremity, which is not already service 
connected and compensated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2003, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent all notice 
has not been provided there is no prejudice to the Veteran.  
Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
Veteran.  

The Board notes that the Veteran's representative in the 
January 2010 written brief presentation requested that the 
Veteran be scheduled for additional examination.  However the 
Veteran has undergone two VA examinations and there is no 
evidence in the file to indicate that another examination is 
necessary, therefore, the Board will review the evidence of 
file.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claims.  Thus, the duties to notify and 
assist have been met.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service, or if pre-existed service was aggravated 
therein.  38 C.F.R. 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection will be presumed for certain chronic 
diseases (e.g., organic diseases of the nervous system) which 
are manifest to a compensable degree within the year after 
qualifying active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service Connection for Disabilities of the Ankles, Right Leg, 
Knees, and Hips

The Veteran claims to have chronic disabilities of the 
ankles, right leg, knees, and hips.  As noted, a grant of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  

In this case, the record does not support a conclusion that 
the Veteran has current chronic disabilities of the ankles, 
right leg, knees, or hips.  Without proof of current 
disability, service connection cannot be granted.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  

In this regard, the Veteran has neither provided nor 
identified medical evidence to show current diagnosis of the 
claimed disorders.  The service treatment records do not show 
complaints, findings, or diagnoses regarding chronic 
disabilities of the left ankle, right leg, knees, or hips.  

In July 1996, he received treatment after twisting his right 
ankle while playing basketball.  The examination was normal.  
He did not receive further treatment for this disability for 
the remainder of service.  

Although he received treatment for a twisted right ankle, the 
medical evidence of record does not include any medical 
statements or opinions that show the presence of current 
chronic disability of the right ankle as well as disabilities 
of the left ankle, right leg, knees, or hips.  

Private and VA examinations have been conducted.  A private 
electromyograph (EMG) was performed in October 2005.  There 
was no evidence of radiculopathy, lumbosacral plexopathy, or 
myopathy in either lower extremity.  

A VA examination was conducted in April 2006.  Beside, his 
current service connected lumbar spine disability, the 
examination was for the most part, normal in regard to 
disabilities of the ankles, right leg, knees, or hips.  There 
was no reported specific disability involving the ankles, 
right leg, knees, or hips.  The Board is aware that this 
examiner, in reporting the diagnostic assessment, indicated 
likely radiculopathy secondary to his service connected 
lumbar spine disability.  However, this was based on the 
Veteran's reported history.  This examiner did not have 
access to the Veteran's claims file for review.     

In light of this, another VA examination was conducted in 
August 2006.  This physician examined the Veteran and 
reviewed his medical history including the 2005 EMG report.  
Importantly, this examiner did not diagnose any chronic 
disability of either the ankles, right leg, knees, or hips.  
He noted that the 2005 EMG was within normal limits.  

While this examiner as well as his private physician have 
noted that the Veteran has impairment secondary to his 
lumbosacral strain with limitation of motion and 
radiculopathy of the left lower extremity, the Veteran is 
service connected for these disabilities and appropriately 
compensated for these disabilities.

In regard to the Veteran's complaints of pain in the ankles, 
right leg, knees, and hips, such complaints are not 
necessarily the equivalent of a disability due to disease or 
injury.  A complaint of pain is not a disability due to 
disease or injury.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted").  

While the Veteran argues that he has separate chronic 
disabilities of the ankles, right leg, knees, and hips, to 
the extent that lay evidence can be competent to establish a 
diagnosis of a medical condition, a layperson is competent to 
identify a medical condition where the condition is a simple 
one, such as a broken leg as opposed to a form of cancer.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

And although the Veteran is competent to describe his 
symptoms, once the Veteran goes beyond the description of the 
symptoms or features of a claimed condition to expressing an 
opinion that involves a question of medical diagnosis that is 
medical in nature and not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.

For these reasons, the Board rejects the Veteran's statements 
as competent evidence sufficient to establish a current 
diagnoses of chronic disabilities of the ankles, right leg, 
knees, or hips.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
chronic disabilities of the ankles, right leg, knees, or 
hips.

Service Connection for a Disability of the Left Leg

As already explained, although the Veteran has impairment 
affecting his left lower extremity, service connection 
already has been granted for disability of the lumbar spine 
to include radiculopathy of the left lower extremity and 
ratings have been assigned to compensate him for these.  

Further, the compensation for these disabilities encompasses 
or contemplates the pain he experiences associated with them 
and any resulting limitation of motion or function.  As an 
example, his radiculopathy is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, in part because he has stenosis of the 
lumbar spine.  And the extent of the Veteran's pain is a 
factor in assessing the extent there is limitation of motion.  
38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

There is no competent and credible evidence indicating the 
Veteran has additional disability other than this, however, 
so as to warrant service connecting an additional condition.  
All of the pain and weakness he experiences in his left lower 
extremity has been clinically associated with his already 
service-connected disabilities.  He does not have any 
identified additional disability warranting further 
compensation, so as to not violate VA's anti-pyramiding 
regulation.  See 38 C.F.R. § 4.14.  

And, as noted above, absence any indication of this necessary 
additional disability, his complaints of pain and weakness, 
without another diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be additionally 
granted.  Sanchez-Benitez, supra.

Accordingly, on this record, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for disability claimed as a disability of the left 
leg.  The benefit-of-the-doubt doctrine, therefore, does not 
apply and the claim must be denied.  38 C.F.R. § 3.102.  
See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) and Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

Service connection for a claimed disability of the right 
ankle to include as secondary to service connected 
lumbosacral strain is denied.  

Service connection for a claimed disability of the left ankle 
to include as secondary to service connected lumbosacral 
strain is denied.  

Service connection for a claimed disability of the right leg 
to include as secondary to service connected lumbosacral 
strain is denied.  

Service connection for a claimed disability of the left leg 
to include as secondary to service connected lumbosacral 
strain is denied.  

Service connection for a claimed disability of the right knee 
to include as secondary to service connected lumbosacral 
strain is denied.  

Service connection for a claimed disability of the left knee 
to include as secondary to service connected lumbosacral 
strain is denied.  

Service connection for a claimed disability of the right hip 
to include as secondary to service connected lumbosacral 
strain is denied.  

Service connection for a claimed disability of the left hip 
to include as secondary to service connected lumbosacral 
strain is denied.  


____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


